Citation Nr: 0013705	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted which 
would warrant reopening, and consideration of revocation of, 
a September 1976 determination that the appellant forfeited 
benefits administered by the Department of Veterans Affairs. 


WITNESSES AT HEARINGS ON APPEAL 

Appellant, M.E., M.S., E.Q.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran was in beleaguered status from December 1941 to 
April 1942, and was a prisoner of the Japanese forces in the 
Philippines until his death, presumed to have occurred in 
January 1943.  The appellant was married to the veteran at 
the time of his death.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines, which determined 
that the appellant had not submitted new and material 
evidence to warrant reopening a September 1976 determination 
imposing forfeiture of VA benefits.  

The Board, after reviewing the entire record, finds that the 
issue on appeal is more accurately stated as described on the 
title page of this decision.

By a statement dated in December 1998 and received by VA in 
April 1999, the appellant requested a Travel Board hearing.  
The requested hearing was scheduled in June 1999.  The 
appellant submitted a statement indicating that she was 
unable to attend a hearing because of personal health 
problems, and asked that M.S. and E.Q. be allowed to testify 
on her behalf.  M.S. and E.Q. testified before the 
undersigned Board member.  The appellant also submitted a 
signed statement waiving review by the agency of original 
jurisdiction of any evidence submitted directly to the Board.  
38 C.F.R. § 20.1304 (1999).  That waiver is valid, and the 
Board may proceed, reviewing all evidence of record.


FINDINGS OF FACT

1.  In 1952, the appellant applied for dependency and 
indemnity compensation (DIC) benefits as the unremarried 
widow of the veteran.

2.  In March 1955, the appellant was notified that her DIC 
benefits would be terminated, and that she was no longer 
recognized as the unremarried widow of the veteran, because 
she was living in an ostensible marital relationship with 
A.C.; she did not appeal that determination.

3.  In January 1974, the appellant requested reinstatement of 
DIC benefits, and she submitted evidence that an ostensible 
marital relationship with A.C. had terminated.   

4.  VA obtained evidence establishing that the appellant had 
submitted false evidence to conceal that she continued to 
live in an ongoing ostensible marital relationship with A.C., 
and it was determined that the appellant had forfeited VA 
benefits based on this fraud.  

5.  The appellant did not appeal the September 1976 decision 
that she had forfeited VA benefits, and that decision became 
final.

6.  Additional evidence received since September 1976 which 
establishes the appellant's age, income, and health status is 
not probative as to any determinative issue; a "new" 
acknowledgment by the appellant that she maintained an 
ostensible marital relationship with A.C. until his death in 
1995 is either cumulative of prior evidence that she 
submitted false and misleading statements as to her marital 
status, or is unfavorable to her claim, and does not warrant 
reopening or revoking the forfeiture determination. 


CONCLUSIONS OF LAW

1.  The September 1976 forfeiture decision is final.  38 
U.S.C.A. § 7105(a) (West 1991). 

2.  New and material evidence to reopen the determination 
that the veteran forfeited VA benefits by submitting false 
and misleading evidence has not been submitted, and the 
September 1976 forfeiture decision is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she has submitted new and 
material evidence that would warrant reopening a September 
1976 determination that she forfeited entitlement to DIC 
benefits because she submitted false statements and evidence 
to conceal an ostensible marital relationship.  She contends 
that she is entitled to revocation of the forfeiture and 
reinstatement of DIC benefits based on her status as the 
unremarried widow of the veteran.  

The facts underlying the September 1976 forfeiture decision 
began in September 1952, when the appellant applied for death 
compensation (DC)benefits as the unremarried widow of the 
veteran.  She was awarded DC benefits, effective in October 
1944.  The appellant was also awarded insurance benefits, as 
the unremarried widow of the veteran, under the veteran's 
National Service Life Insurance, to be paid out in 
installments over a period of years.  

In January 1954, VA received information indicating that the 
appellant was cohabiting with A.C. in an ostensible marital 
relationship.  In January 1955, the appellant and A.C. each 
provided statements that they had lived together as man and 
wife, and that the children born of the relationship had 
died.  By a decision issued in March 1955, the appellant was 
notified that she was no longer entitled to be recognized as 
the unremarried widow of the veteran, and was notified that 
the DC and insurance benefits based on her status as 
unremarried widow were terminated.  The remainder of the 
benefits based on the veteran's NSLI policy were paid to the 
veteran's dependent mother.

In 1970, Congress amended section 103(d) of title 38 of the 
United States Code to provide that the "remarriage of a widow 
of a veteran shall not bar the furnishing of benefits to her 
as the widow of the veteran if the remarriage has been 
terminated by death or has been dissolved by . . . divorce . 
. . ."  Pub. L. No. 91-376, § 4, 84 Stat. 787, 789 (1970), 
reprinted in 1970 U.S.C.C.A.N. 926, 929.  In order to qualify 
as the veteran's widow in 1974, the appellant must not have 
remarried, or lived with another person of the opposite sex 
and held herself out openly to the public to be the spouse of 
such other person.  38 U.S.C.A. §§ 101(3), 103; 38 C.F.R. §§ 
3.1(j), 3.50(b) (1999), 38 C.F.R. §§ 3.1(j), 3.50(b) (1974).

In January 1974, the appellant requested restoration of her 
status as the unremarried widow of the veteran, and requested 
reinstatement of death benefits, now dependency and indemnity 
compensation or DIC,  based on the veteran's service.  In 
June 1974 and over the following months, the appellant 
submitted sworn statements from the veteran's mother, other 
family members, neighbors, and others, stating that the 
appellant was living with the veteran's mother or other 
family members and no longer had a marital relationship with 
A.C.  

As part of her application for reinstatement of benefits, the 
appellant submitted a Declaration of Marital Status, VA Form 
21-686c, in which she declared that she was married only 
once, to the veteran.  The portion of the form requesting 
information as to children was blank.  She submitted 
statements indicating that, although she had lived in an 
ostensible marital relationship A.C., she had separated from 
that relationship in January 1970.  

Evidence obtained by VA in March 1975, however, established 
that the appellant continued to live in a harmonious 
ostensible marital relationship with A.C., and that the 
appellant and A.C. had a living child.  VA concluded the 
appellant presented false evidence when she declared that the 
relationship with her common-law husband, A.C., had 
terminated.  

In May 1975, the appellant was advised of proposed forfeiture 
of VA benefits under 38 U.S.C.A. § 3503(a) (now recodified at 
38 U.S.C.A. § 6103(a)).  As discussed by the Court of Appeals 
for Veterans Claims (Court), Trilles v. West, 13 Vet. App. 
314 (2000), the statutory provisions governing forfeiture, 
and the implementing regulations at 38 C.F.R. §§ 3.900-3.905, 
as well as procedures described in administrative manual 
provisions, have remained virtually unchanged for many years.  
13 Vet. App. at 318-322.  38 U.S.C.A. § 6103 and the 
implementing regulations provide, in essence, that an 
individual who makes or arranges for other to make false or 
misleading statements concerning a VA benefit forfeits all 
rights, claims, or benefits under any law administered by VA.

The appellant was advised of her right to a hearing and was 
offered the opportunity to explain or present other 
information on her behalf.  She presented a sworn statement, 
submitted in August 1975, that she and A.C. were living in 
separate residences many miles apart, and she stated that 
their relationship had terminated and they had not 
reconciled.  After review of the evidence by the Director, 
Compensation and Pension Service, in Washington, D.C., the 
appellant was informed in September 1976 that she had 
forfeited all rights, claims, and benefits under laws 
administered by VA because she had violated the law by 
intentionally submitting materially false and fraudulent 
statements in support of her claim.  She did not initiate a 
timely appeal from that determination, which became final.  
38 U.S.C.A. § 7105.

By a statement submitted in May 1996, the appellant asked to 
be advised why her benefits had been terminated "in 1958."  
She was provided with a copy of the March 1955 decision.  The 
appellant then submitted statements from two individuals, 
Q.V. and A.A., who stated that the appellant had not 
remarried after the death of the veteran "nor lived with any 
man as common-law spouse."  The appellant did not herself 
submit a statement.  By an October 1997 decision, the 
appellant was advised that the request to reopen a claim for 
entitlement to restoration of death benefits was denied 
because no new and material evidence had been submitted.  She 
was informed more specifically that a joint affidavit 
regarding her present marital status was new, but had no 
direct bearing on the forfeiture of benefits invoked against 
her.

By a statement submitted in November 1997, the appellant 
argued that the allegation that she cohabited with a man was 
not true, but because she was unschooled, she did not know 
what to do, and a decision was entered without consideration 
of her "side."  

By a statement of the case issued in December 1997, the 
appellant was advised that the sworn statements of Q.V. and 
A.A. did not alter the fact that the appellant presented 
false statements when she applied for restoration of benefits 
as the veteran's unremarried widow.  The RO also determined 
that the 1997 statements were of less weight and persuasive 
value than the statements obtained during field examination 
in 1975.  

At a personal hearing conducted in February 1998 before an RO 
hearing officer, the appellant testified that she did not 
know A.C., or, alternatively, that she did not live with A.C. 
in a relationship of husband and wife, and that she did not 
live with a man other than the veteran after January 1971.  
E.Q. testified that she was not aware that the appellant had 
a marital relationship with any man other than the veteran.  

By a letter dated in November 1998, the appellant 
acknowledged that A.C., who was now deceased, had been her 
common-law-husband, and that they had one child who was still 
living.  In a second letter also dated in November 1998, the 
appellant stated, "It is true that A.C. was my common-law 
husband from 1953 to 1995, but we never got married.  He is 
now deceased."  The appellant further contended, including 
in subsequent letters to the Board, that she was 81 years 
old, was in poor health, had little income, and was in need 
of assistance.  She stated that, as A.C. was no longer 
living, she badly needed reinstatement of the benefits based 
on the death of the veteran, the only man to whom she had 
ever been officially married.

By a supplemental statement of the case issued in March 1999, 
the RO informed the appellant that her statements and 
testimony were "new" evidence, but this evidence was not 
material to overcome the evidence on which the forfeiture 
decision was based.  The RO determined, as a matter of fact, 
that the appellant's statements established that she had 
attempted to conceal a common-law marital relationship for 
the purpose of obtaining VA benefits.  The RO determined that 
the appellant's statements contradicted statements she 
previously made, and that to the extent that some of the 
appellant's statements contradicted other statements she 
made, those statements were inherently incredible.  

The RO also determined that her admission that she maintained 
an ostensible relationship with A.C. did not support her 
request for revocation of the forfeiture declared against 
her.  The RO further determined that the fact that A.C. was 
now deceased was not material to remove the forfeiture 
declared against her.  

In a June 1999 hearing before the undersigned Board member at 
the RO, M.S. and M.E. (granddaughter and niece of the 
appellant, respectively) testified on the appellant's behalf 
that the appellant and A.C. had a child, R., who was adopted 
by A.C.'s mother.  They testified that the appellant 
separated from A.C. for a time, but later again lived with 
A.C., both for the sake of their child, R., and because the 
appellant had no other means of support.  The witnesses also 
stated, in essence, that the appellant lived with A.C. 
because his health was poor, she pitied him, and he had no 
one else to care for him.

The Board may properly review the appellant's contention that 
she has submitted new evidence which warrants reconsideration 
of the forfeiture declared against her under the general 
principles for reviewing requests to reopen previously 
decided claims, even though a forfeiture decision is a more 
adversarial determination than other types of benefits 
decisions made by VA.  See Trilles, 13 Vet. App. at 324-326.  
Generally, once there has been an administratively final 
denial of a claim, whether by the Board or by an RO, a 
claimant must submit new and material evidence in order to 
have VA reopen the claim and review the former disposition of 
that claim.  38 U.S.C.A. § 5108.  If the claim is reopened, 
then VA shall next determine if the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and, if so, shall next 
evaluate the claim on the merits after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203, 206-7 (1999).  However, 
the requirement that the appellant submit a well-grounded 
claim is not applicable to the request to reopen and revoke a 
forfeiture decision.  

"New and material evidence" is defined at 38 C.F.R. § 
3.156(a) as "evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

To determine whether the appellant has submitted new and 
material evidence which would allow VA to reopen and 
readjudicate this claim, a three-step analysis must generally 
be applied.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  When the RO reviewed the veteran's 
claim prior to appeal to the Board, the request was reviewed 
under a standard which has since been overruled by the United 
States Court of Appeals for the Federal Circuit.  See Hodge, 
supra.  

Although the RO did not consider the appellant's request to 
reopen her claim under the current case law, the Board finds 
that, under the circumstances of this case, there has been no 
prejudice to the veteran that would warrant a remand pursuant 
to Bernard v. Brown, 4 Vet. App. 384 (1993).  To return the 
case to the RO to cure a deficiency in the statement of the 
case would not result in a determination more favorable to 
the appellant, nor change the current analysis as provided by 
the Board, as the Board's discussion below notes that the 
appellant has not submitted any evidence which might be 
favorable to her claim.  See Winters, supra; VAOPGCPREC 16-92 
(1992).  The Board concludes, therefore, that the appellant's 
procedural rights have not been prejudiced by review under 
the Hodge standard, and will proceed accordingly with 
appellate review.  See Bernard, 4 Vet. App. at 393.

The Board also notes that the Court has suggested that the 
Hodge standard, applied in determining if disallowed claims 
should be reopened, may differ from the standard which should 
be used to determine whether new and material evidence has 
been submitted to reopen a forfeiture decision.  Trilles, 13 
Vet. App. at 327 ("because of our deference to the 
Secretary's procedures for deciding cases involving 
revocation of forfeitures, . . . it would be a preferable 
procedure, . . . for the Secretary and the Board to first 
have an opportunity to address, in light of the adversarial 
nature of VA forfeiture, . . . what constitutes new and 
material evidence under 38 C.F.R. § 3.156(a) and 38 U.S.C. 
§ 5108 for purposes of reopening prior forfeiture 
decisions.").  Because of the factual situation in this case, 
however, and the factual determination that the appellant has 
not presented any additional evidence which is in any way 
favorable to her claim, the Board finds that a determination 
as to the appropriate legal standard generally applicable to 
whether "new and material" evidence has been submitted to 
warrant reopening a forfeiture determination is unnecessary 
in this case.  

The appellant's "new" statements and testimony expressly 
acknowledging that she lived with A.C. for many years, except 
for brief intervals, until the time of his death in 1995 are 
essentially cumulative of facts previously known by VA.  
Indeed, evidence to this effect was considered by VA in 
denying her 1974 claim for DIC benefits and in the September 
1976 determination that she had forfeited benefits 
administered by VA because of fraud.  The appellant's 
acknowledgment that she has a living child is "new," in 
that she did not disclose in 1974 that she and A.C. had a 
child.  Despite being "new," this evidence is unfavorable 
to the appellant's claim, as the fact that the appellant knew 
that she and A.C. had a child and did not disclose that fact 
is unfavorable to her request that the September 1976 
forfeiture decision be reopened and revoked.  

The appellant's assertion that she told VA of her 
relationship with A.C. is valid, in that she provided that 
information in 1955 and in 1999, but this does not negate the 
fact that she deliberately made false or misleading 
statements in 1974 and 1975.  Her contention, through M.E. 
and M.S., at the 1999 Board hearing, that she was forced to 
live with A.C. because she had no other means of support or 
that she lived with A.C. out of pity for his poor health, but 
not in a marital relationship, is not relevant to whether she 
made false statements in 1974 regarding their relationship.  
Her eligibility for VA benefits has been forfeited, not 
because she lived with A.C., but because she submitted or 
obtained from others false and fraudulent statements 
concerning that relationship.  Thus, the fact that A.C. died 
in 1995 is not "new" or "material" evidence and is not 
probative to reopen or reconsider the propriety of the 1976 
forfeiture determination.  The appellant has indicated, in 
several statements, that she believed that the death of A.C. 
entitled her to a restoration of DIC benefits, but unless she 
succeeds in her request that the 1976 forfeiture be revoked, 
she is ineligible for DIC.  

The appellant has submitted no new evidence which would even 
tend to establish that her 1974 claim for DIC was not 
accompanied by fraudulent and misleading evidence which had 
been deliberately submitted by her or agents acting on her 
behalf in order to obtain VA benefits to which she was not, 
at that time, legally entitled; or that the forfeiture 
declared against her in 1976 should be revoked.  The evidence 
received since the 1976 forfeiture decision merely tends to 
establish that the appellant maintained an ostensible marital 
relationship with A.C. for more than 40 years.  The legal 
standard for forfeiture under 38 U.S.C.A. § 6103(a) relates 
strictly to the making or presentation of false or fraudulent 
evidence in a claim for VA benefits.  To the extent that the 
"new" evidence obtained since the September 1976 forfeiture 
decision is "material," i.e., relevant and probative, as to 
the determinative issue, the new evidence contradicts an 
assertion that the 1976 decision was incorrect as a matter of 
fact.  

The additional evidence is cumulative, rather than "new," 
in that it established that the September 1976 decision was 
in accordance with the facts.  To the extent that the 
evidence may be considered new and material under any legal 
standard, it weighs against a finding that the 1976 decision 
should be reopened, reviewed, or revoked.  

The Board finds that the appellant has not submitted any 
"new" and/or "material" evidence which is favorable to her 
claim.  In the absence of any favorable evidence, it would be 
unreasonable, under application of any evidentiary standard, 
for the Board to find that the appellant has submitted "new 
and material" evidence which warrants reopening, 
reconsidering, or revoking the September 1976 forfeiture 
decision, and the appeal must be denied.  



ORDER

The request to reopen and revoke a September 1976 
determination that the appellant forfeited VA benefits is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

